Citation Nr: 1408908	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-31 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected disabilities.

3.  Entitlement to an evaluation in excess of 10 percent for lumbago.

4.  Entitlement to an evaluation in excess of 10 percent for post-traumatic arthritis, left leg.

5.  Entitlement to an evaluation in excess of 20 percent for residuals of a fracture of the distal femur, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for a left hip disorder, as well as entitlement to increased evaluations for lumbago, a left leg disorder, and a left knee disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD which has been linked to incidents experienced by the Veteran during his period of active service.

2.  The preponderance of the evidence demonstrates that PTSD had its onset in or is otherwise attributable to service.  



CONCLUSION OF LAW

PTSD was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1154(a) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits and to assist in the development of a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2013).  

In the instant case, the Veteran's service connection claim for an acquired psychiatric disorder is granted herein.  As such, any deficiencies with regard to VCAA for this issue is harmless and non-prejudicial.  

II. Service Connection 

The Veteran claims that his current diagnosis of PTSD is related to his period of active service.  Specifically, he contends that his participation in numerous burial services as a member of the Ceremonial Guard caused significant stress.  To that end, service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).  To prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective July 13, 2010, the regulations governing PTSD claims eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843-52 (July 13, 2010); 38 C.F.R. § 3.304(f)(3) (2013).  

In this case, however, the Veteran's identified, in-service stressor does not meet these criteria.  He has not claimed that he experienced a traumatic event which was the result of hostile military activity.  Instead, he claims that the act of burying bodies, including several per day, sometimes children, was the cause of his in-service stress (in addition to reactions from hysterical family members).

While the Veteran's DD-214 indicates that he served as a storekeeper, a review of the Veteran's personnel records demonstrates that he was assigned to Naval Station (NAVSTA) Washington, DC, as a member of the Ceremonial Guard.  Despite this evidence, the RO found that the Veteran's record failed to demonstrate that the Veteran was involved in burial ceremonies.  A Formal Finding was entered in June 2009, finding that no evidence of an in-service stressor existed.  Nevertheless, the Veteran was clearly a member of the Ceremonial Guard, whose duties include Presidential inaugurations, arrival ceremonies for foreign officials, and as the funeral escort conducting all services for Navy personnel buried in Arlington National Cemetery.  See Naval District Washington/About/Ceremonial Guard, http://www.cnic.navy.mil/regions/ndw/about/ceremonial_guard.html.  

Based on this evidence, found following a simple internet search, the Board finds that the Veteran's stressor statements are competent and credible to describe the circumstances, conditions and hardships of his active military service.  Thus, these lay statements, identified by the RO as an unverified stressor, have probative value to warrant conceding he sustained the type of traumas alleged during his active military service.  38 U.S.C.A. §§ 1154(a), (b); 38 C.F.R. § 3.304(d).

Turning to the medical evidence of record, while the Veteran's service treatment records are silent for a diagnosis of PTSD, or any mental disorder, he was diagnosed with PTSD by a private provider in June 2008.  The only traumatic experience discussed during the Veteran's psychiatric interview was his role in Navy funerals as a member of the Ceremonial Guard during his period of active service.  The examiner linked his diagnosis of PTSD to this specific stressor, and he was assigned a Global Assessment of Functioning (GAF) score of 47, which is indicative of serious PTSD symptomatology.  

As such, VA medical evidence dated after the Veteran was discharged from service shows that the he has been diagnosed as having an acquired psychiatric disorder as a result of stressful incidents he reportedly experienced during service, to include his involvement in Navy burial ceremonies.  While VA attempted to corroborate the Veteran's report by requesting his military personnel records, it was determined that available records failed to indicate that the reported participation in these events took place.  However, the Board finds that the Veteran's statements of his official, in-service duties is in line with his role in the Navy Ceremonial Guard, to which VA has conceded his involvement.  

At no time did the provider of record indicate that the Veteran's report of in-service trauma lacked credibility.  Although the record lacks an in-service report of the Veteran's participation in any single burial, the Board does not necessarily require in-service documentary evidence of this incident.  

Resolving all reasonable doubt in favor of the Veteran, service connection for PTSD is warranted in this case.


ORDER

Entitlement to service connection PTSD is granted.


REMAND

Although the Board regrets any further delay, more development is needed prior to disposition of the remaining issues.

Regarding the Veteran's claim for entitlement to service connection for a left hip disorder, the RO found in June 2010 that evidence of record did not support a grant of service connection, as a hip disorder was not noted during the Veteran's period of service, and because a July 2009 VA examination found no evidence of a left hip abnormality.  However, in the next sentence, the RO correctly noted that the Veteran was diagnosed with degenerative arthritis of that joint.  Not only did the examiner fail to provide an opinion as to whether this disorder was directly related to the Veteran's period of active duty, the Veteran's alternate theory of causation was not addressed at all (that degenerative changes of the left hip were secondary to a service-connected disability, to include the left knee).

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  On remand, the Board directs the RO/AMC to provide a VA orthopedic examination so as to determine whether the Veteran's currently-diagnosed left hip disorder is related to his period of active service, or was caused or permanently aggravated beyond normal progression by any service-connected disability.  The examiner must provide a complete rationale in support of any opinion, referencing all relevant medical principles and the fact pattern of this case.

As to the Veteran's increased rating claims, the Board notes that he is currently service connected for lumbago, a left leg disorder, and a left knee disorder.  However, the most recent VA examinations of record were conducted in 2008 and 2009, and the most recent VA treatment record is dated February 16, 2010 (and provides no indication of current symptomatology).  VA's "duty to assist" also requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  As such, the increased rating claims on appeal must be remanded for a current, pertinent VA examination to provide findings that are consistent with applicable rating criteria, to include all necessary testing, so as to accurately rate each disability.  The medical examination must consider the records of prior medical treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

Finally, and as noted in the preceding paragraph, the last VA treatment report of record is dated in February 2010.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).  Therefore, on remand, the RO/AMC should associate with the claims file all existing records of VA treatment, from any appropriate VA facility, from February 2010 to the present.  

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should attempt to obtain and associate with the Veteran's claims file any outstanding pertinent VA outpatient treatment records dated from February 2010 to the present.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file, and the Veteran notified of the efforts that were made to obtain such records.  

2.  After all available records are associated with the Veteran's VA claims file, the RO/AMC shall schedule a VA orthopedic or other appropriate examination to determine the current severity of his service-connected disabilities, in addition to whether the Veteran's currently-diagnosed left hip disorder is either etiologically-related to his period of active service, or to a service-connected disability (to include whether left hip degenerative arthritis was permanently aggravated beyond normal progression by any service-connected disability).  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically review, note, and discuss the Veteran's service treatment records, statements in support of his claim, and prior VA examination reports.  In consideration of this evidence or other factors deemed relevant, the examiner should address the following questions:

A. Whether it is at least as likely as not that the Veteran's currently-diagnosed degenerative joint disease of the left hip, or any other currently-diagnosed left hip disorder, is etiologically-related to his period of active duty service.

B. Whether it is at least as likely as not that the Veteran's currently-diagnosed degenerative joint disease of the left hip, or any other currently-diagnosed left hip disorder, is etiologically-related to a service-connected disability, to include whether any such left hip disorder was permanently aggravated beyond normal progression by any service-connected disability.  If it is determined that a left hip disorder is related to a service-connected disability, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

C. The examiner shall evaluate the Veteran's currently-service-connected orthopedic disabilities: (1) lumbago, (2) a left leg disability, and (3) a left knee disability, and provide current findings applicable to VA rating criteria.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.


A complete rationale for the requested opinion, accompanied by supporting medical data and analysis, shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completion of the above and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefits sought.  Unless the benefits sought on appeal are granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


